Citation Nr: 1020731	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from January 1947 to 
January 1950, from August 1950 to August 1951, and from April 
1953 to July 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing is associated with the claims files.

A motion to advance this case on the docket was granted by 
the Board in March 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2009).  

In March 2008, the Board granted service connection for 
bilateral hearing loss and tinnitus, and remanded the heart 
and TDIU claims for additional development.  In December 
2008, the Board remanded the claims for service connection 
for heart disability and for a TDIU for compliance with the 
prior remand.  In March 2010, the originating agency granted 
service connection for a heart disability and continued to 
deny the claim for a TDIU.  The case has been returned to the 
Board for further appellate action.


REMAND

Following its review of the record, the Board has determined 
that further development is required.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 70 percent disabling, tinnitus, rated 
10 percent disabling, bilateral hearing loss, rated 
noncompensable and heart disability, rated noncompensable.  
The combined disability rating is 70 percent.  

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his service-
connected PTSD in January 2005.  

The Board further notes that there is no medical opinion 
concerning the impact of the Veteran's PTSD on his 
employability, nor is there any medical opinion as to the 
combined effects of the service-connected disabilities on his 
employability.  Therefore, the Board has determined that the 
Veteran should be afforded VA examination to assess the 
effect of the service-connected disabilities on his 
employability.  In addition, while this case is in remand 
status, appropriate development should be undertaken to 
obtain any outstanding medical records pertinent to the 
Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.

2.  Then, the Veteran should be afforded 
a VA examination to determine the current 
degree of severity of his PTSD.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  In 
addition, the examiner should be 
instructed to provide an opinion 
concerning the impact of the Veteran's 
PTSD on his occupational and social 
functioning, to include whether it is 
sufficient alone or in combination with 
the Veteran's other service-connected 
disabilities to render him unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  If additional evidence pertinent the 
degree of severity of the Veteran's PTSD 
or other service-connected disabilities 
is received, the RO or the AMC should 
also adjudicate the issue of entitlement 
to an increased ratings for these 
disabilities, and inform the Veteran of 
his appellate rights with respect to the 
decision.

5.  Then, the Veteran's claim for a TDIU 
should be readjudicated, if it has not 
been rendered moot.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


        (CONTINUED ON NEXT PAGE)
As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



